DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed July 1, 2020.
	Claims 26-45 are pending.  Claims 1-25 were canceled.  Claims 26, 34 and 40 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on December 1, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 depends from canceled claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the logic state" in lines 10 and 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the predefined logic state" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 32-34, 36-41 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (U.S. 2020/0202953; hereinafter “Oh”).
Regarding independent claim 26, Oh discloses a memory device (Fig. 8), comprising:
a plurality of memory cells (Fig. 8: 310), each of the plurality of memory cells programmable to at least two logic states (see page 1, par. 0007), each logic state corresponding to a respective nominal electric resistance value of the memory cell (see page 5, par. 0080), wherein the plurality of memory cells comprises:
a first group of memory cells (see page 7, par. 0100); and
a second group of memory cells (Fig. 8: 312, reference/test cells, see page 7, par. 0100) programmed to a predefined logic state of the at least two logic states (“test data,” see page 7, par. 0100);
a memory controller (Fig. 8: 200) coupled to the plurality of memory cells (Fig. 8: 310) and configured to:
apply a reading voltage to at least one selected memory cell of the first group during a reading operation to assess the logic state thereof (Fig. 5C);
apply the reading voltage to the memory cells of the second group to assess the logic state thereof (Fig. 9: S122-S124); and
responding to the logic state of at least one memory cell of the second group being assessed to be different from the predefined logic state (Fig. 9: S126, see also pages 7-8, par. 0108-0109), perform a refresh operation of the memory cells of the first group by:
(see page 8, par. 0111); and
reprogramming the memory cells of the first group to the logic state assessed with the recovery voltage (Fig. 9: S128, see also page 8, par. 0114-0115).
Regarding claim 27, Oh discloses wherein the recovery voltage has a predetermined value (see page 7, par. 0101).
Regarding claim 28, Oh discloses the limitations with respect to claims 26-27.
As discussed above, the Oh’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “the recovery voltage setting operation comprising: setting an initial test voltage, applying a test voltage to the memory cells of the second group to assess the logic state thereof, responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the predefined logic state, increasing the value of the test voltage, and repeating application of the test voltage to the memory cells of the second group to assess the logic state thereof using the increased value of the test voltage, and responsive to the logic state of all the memory cells of the second group assessed with the test voltage being equal to the predefined logic state, setting the recovery voltage according to the test voltage used in the last application of the test voltage to the memory cells of the second group to assess the logic state thereof that has been carried out.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 29, Oh discloses the limitations with respect to claim 28.
As discussed above, the Oh’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to properties of “the initial test voltage corresponds to the reading voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 30, Oh discloses wherein the memory controller is configured to apply the reading voltage to the memory cells of the second group to assess the logic state thereof at each power-on of the memory device (see page 7, par. 0100).
Regarding claim 32, Oh discloses the limitations with respect to claim 26.
As discussed above, the Oh’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “responsive to the logic state of at least one memory cell of the second group assessed as different from the predefined logic state, 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 33, Oh discloses the limitations with respect to claim 26.
As discussed above, the Oh’s memory device is substantially identical in structure to the claimed “memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the reading voltage is selected among a group of predefined reading voltages based on a last time a memory cell of the first group was programmed.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 34, Oh discloses an apparatus (Fig. 1) comprising:
a processor component (Fig. 2: 220);
(Fig. 2: 250, 260 and 270);
a peripheral component (Fig. 3: 320-360); and
a memory component (Fig. 8: 310), comprising:
	a first group of memory cells (see page 7, par. 0100);
	a second group of memory cells (Fig. 8: 312, reference/test cells, see page 7, par. 0100); and
	a memory controller (Fig. 8: 200) configured to:
		apply a reading voltage to the first (Fig. 5C) and second group of memory cells (Fig. 9: S122-S124); and responsive to the logic state of at least one memory cell of the second group assessed as different from the predefined logic state (Fig. 9: S126, see also pages 7-8, par. 0108-0109), perform a refresh operation of the memory cells of the first group by applying a recovery voltage higher than the reading voltage to assess the logic state thereof (see page 8, par. 0111); and
		reprogram the memory cells of the first group to the logic state assessed with the recovery voltage (Fig. 9: S128, see also page 8, par. 0114-0115).
Regarding claim 36, Oh discloses the limitations with respect to claim 34.
As discussed above, the Oh’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “responsive to the logic state of at least one memory cell of the second group assessed as different from the predefined logic state, the memory controller is configured to reprogram the memory cells of the second group to the predefined logic state before performing the refresh operation.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 37, Oh discloses the limitations with respect to claim 34.
As discussed above, the Oh’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “the recovery voltage setting operation comprising: setting an initial test voltage, applying a test voltage to the memory cells of the second group to assess the logic state thereof, responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the predefined logic state, increasing the value of the test voltage, and repeating application of the test voltage to the memory cells of the second group to assess the logic state thereof using the increased value of the test voltage, and responsive to the logic state of all the memory cells of the second group assessed with the test voltage being equal to the predefined logic state, setting the recovery voltage according to the test voltage used in the last application of the test voltage to the memory cells of the second group to assess the logic state thereof that has been carried out.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 38, Oh discloses the limitations with respect to claim 37.
As discussed above, the Oh’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to properties of “the initial test voltage corresponds to the reading voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 39, Oh discloses the limitations with respect to claim 34.
As discussed above, the Oh’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the reading voltage is selected among a group of predefined reading voltages based on a last time a memory cell of the first group was programmed.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 40, Oh discloses a method for operating (see page , par. 0002) a memory device (Fig. 8), comprising:
programming memory cells of a second group of a plurality of memory cells of the memory device to a predefined logic state of at least two logic states (“test data,” see page 7, par. 0100), each logic state corresponding to a respective nominal electric resistance value of the each of the memory cells of the second group (see page 5, par. 0080);
during a reading operation, applying a reading voltage to at least one selected memory cell of a first group of memory cells of the plurality of memory cells to assess a logic state thereof (Fig. 5C);
applying the reading voltage to the memory cells of the second group to assess the logic state thereof (Fig. 9: S122-S124); and
responsive to the logic state of at least one memory cell of the second group assessed as different from the predefined logic state (Fig. 9: S126, see also pages 7-8, par. 0108-0109):
performing a refresh operation of the memory cells of the first group by applying a recovery voltage higher than the reading voltage to assess the logic state thereof (see page 8, par. 0111); and
reprogramming the memory cells of the first group to the logic state assessed with the recovery voltage (Fig. 9: S128, see also page 8, par. 0114-0115).
Regarding claim 41, Oh discloses wherein the recovery voltage has a predetermined value (see page 7, par. 0101).
Regarding claim 45, Oh discloses applying the reading voltage to the memory cells of the second group to assess the logic state thereof at each power-on of the memory device (see page 7, par. 0100).
Claims 31 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (U.S. 2020/0202953; hereinafter “Oh”) as supported by Philipp et al. (U.S. 2008/0025079; hereinafter “Philipp).
Regarding claim 31, Oh discloses wherein each memory cell of the plurality of memory cells comprises a logic state storage element including a chalcogenide material (see page 5, par. 0078, Oh discloses that a phase change layer includes a combination of germanium (Ge), antimony (Sb), and tellurium (Te) (GST), and this combination is a chalcogenide compound, as supported by Philipp’s page 1, par. 0006).
Regarding claim 35, Oh discloses wherein each memory cell of comprises a logic state storage element including a chalcogenide material (see page 5, par. 0078, Oh discloses that a phase change layer includes a combination of germanium (Ge), antimony (Sb), and tellurium (Te) (GST), and this combination is a chalcogenide compound, as supported by Philipp’s page 1, par. 0006).
Allowable Subject Matter
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 42, there is no teaching or suggestion in the prior art of record to provide the recited step of carrying out a recovery voltage setting operation to set the recovery voltage, the recovery voltage setting operation comprising: setting an initial test voltage, applying a test voltage to the memory cells of the second group to assess the logic state thereof; responsive to the logic state of at least one memory cell of the second group assessed with the test voltage being different from the predefined logic state: increasing the value of the test voltage; and repeating application of the test voltage to the memory cells of the second group to assess the logic state thereof using the increased value of the test voltage; and responsive to the logic state of all the memory cells of the second group assessed with the test voltage being equal to the predefined logic state, setting the recovery voltage according to the test voltage used in the last application of the test voltage to the memory cells of the second group to assess the logic state thereof that has been carried out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825